 1
 2
 3
 4
 5
 6
 7
 8                    UNITED STATES DISTRICT COURT
 9
                    CENTRAL DISTRICT OF CALIFORNIA
10
     MICHAEL ERNESTO AROCHA,     )   Case No.: ED CV 18-1585-DMG (SHKx) 
11
                                 )             ED CV 18-2512-DMG (SHKx)
12             Plaintiff,        )
13                               )   ORDER TO SHOW CAUSE WHY THE
           v.                    )   COURT SHOULD NOT
14
                                 )   CONSOLIDATE CASES
15   THE COUNTY OF RIVERSIDE,    )
     CALIFORNIA; DEPUTY HEUER; )
16
     DEPUTY KERR; STANLEY SNIFF, )
17   JR.; AND DOES 1-10.         )
18                               )
               Defendants.       )
19
                                 )
20
21
22
23
24
25
26
27
28



                                      -1-
 1         Plaintiffs in Case No. EDCV-18-02512-DMG (SHKx) (“Arocha II”) have filed a
 2   request to consolidate the case with the lower numbered action Case No. EDCV-18-
 3   01585-DMG (SHKx) (“Arocha I”) [Arocha II, Doc. # 21]. Plaintiffs give no indication
 4   that they complied with Local Rule 7-3 prior to filing their request. It is also unclear why
 5   Plaintiffs did not respond to the Court’s Order to Show Cause in Arocha I in order to seek
 6   more time to serve the individual defendants such that the filing of a second action would
 7
     have been obviated [Arocha I, Doc. # 17].
 8
 9
           Notwithstanding the above-mentioned irregularities, and given the identity of
10
     issues, the lack of prejudice to any defendant, and the fact that both cases were filed
11
     within the applicable two-year statute of limitations, the Court orders the parties to show
12
     cause in writing by January 16, 2019 why the Court should not consolidate the new
13
     action, Case No. EDCV-18-02512-DMG (SHKx), with the lower numbered action, Case
14
15
     No. EDCV-18-01585-DMG (SHKx). If the cases are consolidated, the Court would

16   require the parties to refer to and use Case No. EDCV-18-01585-DMG (SHKx) in all

17   future filings. All filings to date in Case No. EDCV-18-02512-DMG (SHKx) would be
18   deemed to have been filed in the lower case number and the Complaint filed in Arocha II
19   [Arocha II, Doc. # 1] would be deemed the operative complaint. Case No. EDCV-18-
20   02512-DMG (SHKx) would be administratively closed. If the parties fail to file a
21   satisfactory response by the January 16, 2019 deadline, the Court will enter a
22   consolidation order consistent with the above.
23
24   DATED: January 9, 2019               __ ___________________________
25                                        DOLLY M. GEE
                                          UNITED STATES MAGISTRATE JUDGE
26
27
28



                                                  -2-
